Exhibit 10.3
 
PLEDGE ESCROW AGREEMENT
 
THIS PLEDGE ESCROW AGREEMENT (the “Agreement”), dated September  30, 2009, by
and among Geoffrey C. Weber, as Trustee of the Pak-It Members’ Trust, (the
“Secured Party”), 310 Holdings, Inc., a Nevada corporation, (the “Company”),
John Bordynuik (the “Affiliate”) and Anslow & Jaclin, LLP the escrow agent for
the Affiliate and Secured Party (the “Escrow Agent”).


WHEREAS:


A.           The Affiliate has pledged as security the Company’s common stock,
$0.001 par value per share (“Common Stock”) and 100% of the membership units of
Pak-It (as defined herein) (the “Units”), in accordance with that certain Unit
Purchase and Exchange Agreement, dated as of the date hereof (the “Unit Purchase
Agreement”), by and among the Company, Pak-It, LLC (“Pak-It”) and the Pak-It,
LLC Unitholders (the “Pak-It Unitholders”), and certain Note, Liability Note,
other papers, agreements, documents, instruments and certificates necessary to
carry out the purposes thereof (collectively, the “Transaction Documents”).
 
B.           As an inducement to the Pak-It Unitholders to enter into the Unit
Purchase Agreement, the Affiliate desires to place the Escrow Property (as
hereinafter defined) into escrow for the benefit of the Secured Party in the
event that the Company fails to satisfy certain conditions in accordance with
the Unit Purchase Agreement.
 
C.           Pursuant to the requirements of the Unit Purchase Agreement the
Affiliate and the Secured Party have agreed to establish an escrow (the
“Escrow”) on the terms and conditions set forth in this Agreement and the Escrow
Agent has agreed to act as escrow agent pursuant to the terms and conditions of
this Agreement.
 
NOW, THEREFORE, the Affiliate, the Secured Party and the Escrow Agent, hereby
agree that, in consideration of the mutual promises and covenants contained
herein, the Escrow Agent shall hold in escrow and shall distribute Escrow
Property in accordance with, and subject to, the provisions of this Agreement:
 
1.           Appointment.  The Affiliate and Secured Party hereby appoint the
Escrow Agent as each party’s respective escrow agent for the purposes set forth
herein, and the Escrow Agent hereby accepts such appointment.
 
2.           Escrow.  Concurrently with the closing of the Unit Purchase
Agreement, the Affiliate shall deliver to the Escrow Agent a total of 10,000,000
shares of Common Stock of the Company, with the stock powers executed in blank,
medallion signature guaranteed, or in other form and substance acceptable for
transfer and the Units in form and substance acceptable for transfer.  The
Escrow Agent shall not be under any duty or obligation to solicit the deposit of
the Escrow Property to the Escrow.  The foregoing property plus all dividends
and other distributions and payments thereon, if any (collectively the
“Distributions”) received by the Escrow Agent, less any property distributed or
paid in accordance with this Agreement, are collectively referred to herein as
the “Escrow Property.”
 
 
1

--------------------------------------------------------------------------------


 
3.           Investment of Escrow Property.  During the term of this Agreement,
the Escrow Agent shall not invest or liquidate the Escrow Property and any
distribution of all or part of the Escrow Property shall be conducted in
accordance with Section 4 below.


4.           Distribution of Escrow Property.  The Escrow Agent shall release
the Escrow Property upon receipt of notice from the Secured Party and Affiliate
of the satisfaction of the terms of the Transaction Documents. Promptly upon
delivery by Secured Party to the Escrow Agent of notice that an Event of Default
(as defined in the Note and Liability Note) has occurred or that the conditions
to the Note and Liability Note have been met, the Escrow Agent shall disburse
the Escrow Property to the respective parties in accordance with the
instructions set forth in such notice.
 
(a)  Upon receipt by the Escrow Agent of a request for distribution of the
Escrow Property by the Company or the Affiliate, without the approval of the
Secured Party, the Escrow Agent shall provide notice to the Secured Party of
such demand. The Secured Party shall contest the release or provide approval of
the release of the Escrow Property within ten (10) business days.   In the event
the Secured Party contests the release of the Escrow Property, the Escrow Agent
shall interplead the Escrow Property in a court of valid jurisdiction, unless
the parties agree to an extension to resolve the release of the Escrow Property.
 
5.           Termination.  Unless the Escrow Agent earlier resigns, this
Agreement shall terminate, subject to the provisions of Section 8 hereof, upon
final distribution of all property in the Escrow Property by the Escrow Agent.


6.           Escrow Agent.


(a)           The Escrow Agent undertakes to perform only those duties expressly
set forth herein and no duties shall be implied.


(b)           The Escrow Agent shall have no liability under and no duty to
inquire as to the provisions of any agreement of the Affiliate and/or the
Secured Party other than this Agreement.
 
(c)           The Escrow Agent may rely upon and shall not be liable for acting
or refraining from acting upon any written notice, instruction or request
furnished to it hereunder and believed by it to be genuine and to have been
signed or presented by the proper party or parties.


(d)           The Escrow Agent shall be under no duty to inquire into or
investigate the validity, accuracy or content of any document.
 
(e)           The Escrow Agent shall not be liable for any action taken or
omitted by it in good faith except to the extent that a court of competent
jurisdiction determines that the Escrow Agent’s gross negligence or willful
misconduct was the primary cause of any loss to the Affiliate.
 
 
2

--------------------------------------------------------------------------------


 
(f)           The Escrow Agent may consult with legal counsel of its choosing as
to any matter relating to this Agreement and the Escrow Agent shall not incur
any liability in acting in good faith in accordance with advice from such
counsel.
 
(g)           Anything in this Agreement to the contrary notwithstanding, in no
event shall the Escrow Agent be liable for special, indirect or consequential
loss or damage of any kind whatsoever (including but not limited to lost profits
and/or savings), even if the Escrow Agent has been advised of the likelihood of
such loss or damage and regardless of the form of action.
 
(h)           The Escrow Agent may resign at any time by giving the Affiliate
and the Secured Party thirty (30) calendar days’ prior written notice thereof.


(i)           In the event Escrow Agent shall be uncertain as to its duties or
rights hereunder or receive instructions, claims or demands which, in its
opinion, are in conflict with any of the provisions of this Agreement, it shall
be entitled to refrain from taking any action, other than keep safely the Escrow
Shares, until it shall be jointly directed otherwise by the parties hereto or by
a determination by a court of competent jurisdiction which order or decree is
not subject to appeal.
 
(j)           The Escrow Agent shall not be obligated to institute legal
proceedings of any kind and shall not be required to defend any legal proceeding
instituted against it or in respect to the Escrow Property.
 
7.           Fees.  The Company agrees to (i) pay the Escrow Agent reasonable
compensation for the services to be rendered hereunder, which shall be as
described in Schedule I attached hereto, and (ii) pay or reimburse the Escrow
Agent upon request for all reasonable expenses, disbursements and advances,
including reasonable attorneys’ fees and expenses, incurred or made by it in
connection with the preparation execution, delivery, performance, modification
and/or termination of this Agreement.  This Section 7 shall survive the
termination of this Agreement and the resignation of the Escrow Agent.
 
8.           Indemnity.  The Company will indemnify and hold the Secured Party
and their directors, officers, shareholders, partners, employees and agents and
the Escrow Agent (each, an “Investor Party”) harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation (collectively, “Losses”) that the
Secured Party may suffer or incur as a result of or relating to any
misrepresentation, breach or inaccuracy of any representation, warranty,
covenant or agreement made by the Company in any of the Transaction
Documents.  In addition to the indemnity contained herein, the Company will
reimburse the Secured Party for its reasonable legal and other expenses
(including the cost of any investigation, preparation and travel in connection
therewith) incurred in connection therewith, as such expenses are incurred.  In
the event of any litigation or dispute arising from this agreement, the parties
agree that the party who is awarded the most money shall be deemed the
prevailing party for all purposes and shall therefore be entitled to an
additional award of the full amount of the attorneys' fees and expenses paid by
said prevailing party in connection with the litigation and/or dispute without
reduction or apportionment based upon the individual claims or defenses  giving
rise to the fees and expenses.  Nothing herein shall restrict or impair a
court's power to award fees and expenses for frivolous or bad faith pleading.
 
 
3

--------------------------------------------------------------------------------


 
Conduct of Indemnification Proceedings.  Promptly after receipt by any Person
(the “Indemnified Person”) of notice of any demand, claim or circumstances which
would or might give rise to a claim or the commencement of any action,
proceeding or investigation in respect of which indemnity may be sought, such
Indemnified Person shall promptly notify the Company in writing and the Company
shall assume the defense thereof, including the employment of counsel reasonably
satisfactory to such Indemnified Person, and shall assume the payment of all
fees and expenses; provided, however, that the failure of any Indemnified Person
so to notify the Company shall not relieve the Company of its obligations
hereunder except to the extent that the Company is materially prejudiced by such
failure to notify.  In any such proceeding, any Indemnified Person shall have
the right to retain its own counsel, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Person unless: (i) the Company and
the Indemnified Person shall have mutually agreed to the retention of such
counsel; or (ii) in the reasonable judgment of counsel to such Indemnified
Person representation of both parties by the same counsel would be inappropriate
due to actual or potential differing interests between them.  The Company shall
not be liable for any settlement of any proceeding effected without its written
consent, which consent shall not be unreasonably withheld, but if settled with
such consent, or if there be a final judgment for the plaintiff, the Company
shall indemnify and hold harmless such Indemnified Person from and against any
loss or liability (to the extent stated above) by reason of such settlement or
judgment.  Without the prior written consent of the Indemnified Person, which
consent shall not be unreasonably withheld, the Company shall not effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Person from all liability arising out
of such proceeding.
 
9.           Taxes.  It is understood that the Escrow Agent shall be responsible
for income reporting only with respect to income earned on the Escrow Property
and will not be responsible for any other reporting.


10.           Notices.  Any communication, notice or document required or
permitted to be given under this Agreement shall be given in writing and shall
be deemed received (i) when personally delivered to the relevant party at such
party’s address as set forth below, (ii) if sent by mail (which must be
certified or registered mail, postage prepaid) or overnight courier, when
received or rejected by the relevant party at such party’s address indicated
below, or (iii) if sent by facsimile, when confirmation of delivery is received
by the sending party:


If to the Affiliate or Company, to:


310 Holdings, Inc.
Attn: John Bordynuik
4536 Portage Road, Niagara Falls
Ontario, Canada L2E 6A8
Phone: (289) 668-7222


with a copy to (which shall not constitute notice):
 
 
4

--------------------------------------------------------------------------------


 
Anslow & Jaclin, LLP
Attn: Kristina Trauger, Esq.
195 Route 9 South, Suite 204
Manalapan, New Jersey 07726
Phone: (732) 409-1212
Facsimile: (732) 577-1188


If to the Secured Party:


Pak-It, LLC
  Attn: Geoffrey C. Weber
  221 Turner Street
  Clearwater, FL
33756                                                                    
Phone: (727) 449-1476
Facsimile: (727) 449-1846


With a copy to (which shall not constitute notice):


Macfarlane, Ferguson & McMullen, P.A.
625 Court Street, Suite 200
Clearwater, FL 33756
Attn: J. Paul Raymond, Esq.
Phone: (727) 441-8966
Facsimile: (727) 442-8470


If to the Escrow Agent:


Anslow & Jaclin, LLP
195 Route 9 South, Suite 204
Manalapan, NJ 07726
tel.:(732) 409-1212
fax.:(732) 577-1188


11.           Miscellaneous
 
(a)           The provisions of this Agreement may be waived, altered, amended
or supplemented, in whole or in part, only by a writing signed by all of the
parties hereto.  This Agreement and the rights and obligations hereunder of the
parties may not be assigned except with the prior written consent of the other
parties hereto.
 
(b)           The covenants and provisions of this Agreement by or for the
benefit of the Affiliates, the Investor or the Escrow Agent shall bind and inure
to the benefit of their respective successors and permitted assigns hereunder.
 
(c)           Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the internal laws of the State of New York, without
reference to the choice of law provisions thereof.
 
 
5

--------------------------------------------------------------------------------


 
(d)           This Agreement may be executed by each of the parties hereto by
facsimile signature and in any number of counterparts, each of which
counterpart, when so executed and delivered, shall be deemed to be an original
and all such counterparts shall together constitute one and the same agreement.
 
(e)           The headings contained in this Agreement are for convenience of
reference only and shall have no effect on the interpretation or operation
hereof.
 
(f)           The Company shall be intended third party beneficiaries of this
Agreement to the same extent as if they were parties hereto, and shall be
entitled to enforce the provisions hereof.


(g)           If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of this
Agreement is not affected in any manner materially adverse to any party.  Upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the terms of
this Agreement remain as originally contemplated to the fullest extent possible.




[The remainder of the page is intentionally left blank]
 
 
6

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement by
the authorized officer named below.


 
SECURED PARTY:
 
PAK-IT MEMBERS’ TRUST
 


 
THE COMPANY:
 
310 HOLDINGS, INC.

 
By: /s/ John Bordnuik   
Name:  John Bordnuik
Its:       CEO  
Dated:  09/30/2009  

     
 
JOHN BORDYNUIK:
 
/s/  John Bordnuik
Name: John Bordnuik  
Dated:  09/30/09                              

 
 
ESCROW AGENT
 
ANSLOW & JACLIN, LLP
 
 
By: /s/ Gregg Jaclin     
Name: Gregg Jaclin
Title:    Partner 
Dated:  09/30/09        


 

--------------------------------------------------------------------------------


 
SCHEDULE I
Pledge Escrow Agent Fees






The Escrow Agent shall charge, exclusive of any expenses incurred as the Escrow
Agent, a total amount of $500 for the services provided in this Pledge Escrow
Agreement.  This amount shall be paid upon the distribution of the Escrow
Property.
 
 
 
2